Citation Nr: 1140504	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-46 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from September 1972 to September 1974.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision the RO denied claims for service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The Veteran expressed his desire to withdraw his appeal for service connection for bilateral hearing loss in October 2011, before a decision by the Board was issued on the claim.  

2.  The Veteran expressed his desire to withdraw his appeal for service connection for tinnitus in October 2011, before a decision by the Board was issued on the claim.  


CONCLUSIONS OF LAW

1.  The appeal with regard to a claim for service connection for bilateral hearing loss has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The appeal with regard to a claim for service connection for tinnitus has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeals are decided as a matter of law and as a result no discussion of the duties to notify and assist is necessary.  

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  

Before the October 2011 Board hearing, the Veteran submitted a signed statement withdrawing the claims for service connection for bilateral hearing loss and tinnitus.  The Veteran's withdrawal of this issue was valid.  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 7105(d)(5) (West 2002).  



ORDER

The claim for service connection for bilateral hearing loss is dismissed.  

The claim for service connection for tinnitus is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


